DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 04/22/2021 under the AFCP 2.0 program have been entered. Claims 1, 6-11, 14, and 15 are currently pending. 

Allowable Subject Matter
Claims 1, 6-11, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include the language of “wherein the support bracket consists of a plurality of support brackets arranged in the compressor mounting part, the fastening part consists of a number of fastening parts corresponding to the number of support brackets on the casing, and the fastener consists of a plurality of fasteners connecting the support brackets to the fastening parts; and the compressor's point of support consists of a plurality of compressor's points of support by the plurality of fasteners, and wherein the compressor's point of support consists of three or more compressor's points of support, and the three or more compressor's points of support define a support region on the same plane, and wherein the casing includes a first housing that accommodates a motor, a second housing that accommodated an inverter for controlling the motor, and a third housing that accommodated a compression mechanism, and wherein two of each of the fastening part and fastener are disposed on the first housing and one of each of the fastening part and fastener are disposed in the third housing.” The further clarification and expansion on the support bracket is done is such a manner that the current rejection under US 2015/047383 (Hong) cannot be used. The specifics of the newly claimed bracket would require hindsight rationale to recreate the claimed subject matter. For at least this reason, independent claim 1 and dependent claims 6-10 are found to be allowable over the prior art. 
Per the Final Office Action dated 12/22/2020: Claim 11 has been amended with the previous objected to as allowable claim language from the now cancelled claim 13. Applicant has also amended claim 11 with the language from claim 1 to make claim 11 an independent claim. Claim 11 requires "the stem buffer comprises: a stem groove formed in a lower end of the first stem; and a connecting protrusion formed at an upper end of the second stem and inserted and disposed into the stem groove." The current combination of Hong and Dreiman features a split fastener with a cable between the halves. Hong would disclose a stem groove for the cable to be inserted however, a further modification to have the second stem feature a protrusion to be inserted into said stem groove would be redundant to the shown structure in Dreiman resulting in an improver and non-working device. For at least this reason, independent claim 11 and dependent claims 14 and 15 are found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746